Exhibit 10.3

CONSULTING AGREEMENT

This CONSULTING AGREEMENT (this “Agreement”), dated as of December 19, 2008 is
between PetroAlgae Inc., a Delaware corporation (the “Company”), and Nationwide
Solutions Inc., an Ontario, Canada corporation (the “Consultant”).

W I T N E S S E T H :

WHEREAS, the Company desires to obtain the services of the Consultant on the
terms and conditions set forth in this Agreement; and

WHEREAS, the Consultant is willing to perform such services on such terms and
conditions.

NOW, THEREFORE, in consideration of these premises and the mutual agreements
hereinafter set forth, the parties hereto, intending to be legally bound, hereby
agree as follows:

1. Services. The Consultant shall, while at all times reporting to the board of
directors of the Company (the “Board”), provide such business consulting and
other services as detailed on Exhibit A hereto and as the Board may, from time
to time, designate for the Company and/or its subsidiaries and other affiliates
(collectively, the “Company Group”).

The Consultant shall devote such time and attention as necessary to properly
perform its duties and responsibilities hereunder. The Company hereby
acknowledges and recognizes that the Consultant has other business interests,
relationships with and engagements for other clients (collectively “Other
Clients”) and may continue to have and to service Other Clients concurrently
with the performance of this Agreement.

2. Independent Contractor. It is the intention and agreement of the parties that
the Consultant shall be retained by the Company pursuant to this Agreement, and
shall perform its duties and all services hereunder, as an independent
contractor. Nothing herein shall be deemed to create a partnership, joint
venture or employment relationship between the Consultant and the Company. The
Consultant hereby agrees to perform its services hereunder based on its
independent authority and business judgment, and in no case shall Consultant act
(or be deemed to be acting) in a manner, express or implied, or on behalf of or
as an agent of Lender (defined in Section 9 below) or its affiliates.

3. Expenses of the Company. During the Term (as defined below), the Company
shall reimburse the Consultant for all reasonable and necessary out-of-pocket
business expenses incurred by the Consultant in connection with the performance
of the Consultant’s services hereunder. Such reimbursement shall be made by the
Company monthly, after receipt of an invoice from the Consultant accompanied by
receipts or other satisfactory documentation of such expenses.

4. Consulting Fee. The Company shall pay to the Consultant and the Consultant
shall accept, as compensation for the services rendered to the Company
hereunder, (i) on the date hereof, 1,000,000 shares of Common Stock and
(ii) Expenses as determined by the



--------------------------------------------------------------------------------

Consultant and agreed by the Company. Payment of the Consulting Fee for any
partial month shall be pro-rated based upon the number of days in such month in
respect of which the Consultant is engaged by the Company and the Consulting Fee
is payable.

5. Term. The term of this Agreement (the “Initial Term”) shall commence on the
date hereof and shall continue in full force and effect until December 19, 2010
unless extended by mutual agreement of the parties (the Initial Term, as so
extended, is herein referred to as the “Term”). Notwithstanding the foregoing
provisions of this Section 5, the Company or the Consultant may terminate the
Consultant’s engagement at any time during the Term in accordance with
Section 6.

6. Termination of Engagement. The engagement of the Consultant hereunder and
this Agreement may be terminated by either party, with or without cause, at any
time during the Term upon written notice to the other party. Except as set forth
in Section 7(A), the termination of the Consultant pursuant to this Section 6
shall not result in any penalty or fee payable to the Consultant

7. Action upon Termination.

(A) The Company shall, forthwith upon any termination of this Agreement, pay to
the Consultant all amounts payable to the Consultant hereunder to and including
the day immediately preceding the effective date of termination of this
Agreement.

(B) The Consultant shall, forthwith upon any termination of this Agreement,
deliver to the Board and where applicable transfer into the name of the Company
(or such person as the Board may direct in writing) all property, documents,
books and records of the Company in the name of or in the custody of the
Consultant.

8. Confidential Material. The Consultant shall, during the Term and for a period
of three years thereafter, not disclose confidential material (as defined below)
and shall take all reasonable measures to maintain the confidentiality of the
confidential material, except as required in the performance of the Consultant’s
duties and responsibilities under this Agreement. The Consultant agrees that all
confidential material, together with all notes and records of the Consultant
relating thereto, and all copies or facsimiles thereof in the possession or
control of the Consultant (whether made by the foregoing or other means) are the
exclusive property of the Company. The Consultant shall not in any manner use
any confidential material, or any other property of the Company, in any way
which is or could reasonably be expected to be materially detrimental to the
Company. Promptly upon the request of the Company, the Consultant shall deliver
to the Board or a person designated by the Board or destroy all confidential
material in the possession of the Consultant, provided that the Consultant may
retain a file copy thereof.

For the purposes hereof, the term “confidential material” shall mean all
information and/or material acquired in the course of the engagement of the
Consultant hereunder concerning the projects, activities, business or affairs
(financial or otherwise) of the Company or any other member of the Company
Group, as the case may be, or any of the customers or suppliers of the Company
or any other member of the Company Group, whether or

 

2



--------------------------------------------------------------------------------

not provided by or on behalf of the Company, including, without limitation,
information concerning the past, present or future customers, suppliers,
business, proprietary matters, trade secrets, products or projects, sales and
other financial information and development projects or marketing plans of the
Company or any of the other members of the Company Group; provided, however,
that the term “confidential material” shall not include information which
(i) becomes generally available to the public other than as a result of a
disclosure by the Consultant (but only after it enters the public domain),
(ii) was available to the Consultant on a non confidential basis prior to the
engagement of the Consultant hereunder, (iii) becomes available to the
Consultant on a non confidential basis from a source other than the Company or
any other member of the Company Group or any of their respective agents,
customers, suppliers or clients; provided that the Consultant does not know that
such source is bound by a confidentiality obligation to the Company or any other
member of the Company Group or any of such agents, customers, suppliers or
clients, or (iv) information which is independently developed by the Consultant
without use of confidential material of the Company or any of its affiliates.

In the event that the Consultant is required in the context of any civil or
criminal proceeding or regulatory action or investigation, by oral questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process, to disclose any confidential material,
the Consultant shall provide the Company with prompt notice thereof, including
copies of all relevant documents and information, so that the Company may seek
an appropriate protective order and/or waive compliance by the Consultant with
the provisions hereof; provided, however, that if in the absence of a protective
order or the receipt of such a waiver, the Consultant is compelled to disclose
confidential material not otherwise disclosable hereunder to any legislative,
judicial or regulatory body, agency or authority, or else be exposed to
liability for contempt, fine or penalty or to other censure, such confidential
material may be so disclosed, provided that the Consultant has provided the
Company with prior written notice and copies of all relevant documents.

9. Disclosures and Acknowledgments.

(A) Any engagements or relationships between Consultant and Other Clients
(including the Company’s lender (the “Lender”)) of which Consultant is aware,
are generally set forth on Schedule 9(A) attached hereto. While not
acknowledging that such engagements or relationships constitute a conflict of
interest, during the Term, Consultant shall timely notify the Company if it
learns of any conflicts not previously known or which may arise in the future
and which may reasonably be expected to affect or influence the performance of
Consultant’s services hereunder.

(B) Consultant has previously been and continues to be retained by Other
Clients. For many or all Other Clients, including Lender, Consultant has
confidentiality obligations which require Consultant to maintain the
confidentiality of information pertaining to such Other Clients. Consultant
covenants and warrants that it shall not knowingly violate such confidentiality
restrictions in the performance of its duties hereunder. The Company covenants
and warrants that it shall not expect or demand that the Consultant violate or
attempt to violate such confidentiality restrictions.

 

3



--------------------------------------------------------------------------------

(C) Consultant covenants and warrants that Consultant’s engagements by Other
Clients do not prohibit or restrict its ability to enter into this Agreement.

(D) Consultant covenants and warrants that it has not acted at any time, nor
will it act during the term of the Agreement, as an agent of the Lender, but may
have acted (and may continue to act in such capacity as of the date hereof) as
an independent consultant to such Lender. The Consultant acknowledges that it
has contractual and common law duties to the Company as a result of this
Agreement. As a result thereof, Consultant covenants and warrants that it shall
not allow Lender to exert any influence or control over its activities as an
independent consultant to the Company, nor shall it allow Lender to affect
Consultant’s conduct or recommendations with respect to the Company.

(E) Notwithstanding the confidentiality restrictions contained in Section 8
above, if Consultant reasonably believes that Lender has a right to receive
Company information, Consultant shall have the right, upon Lender’s reasonable
request, to share information pertaining to the Company’s loan status with
Lender and Company information to which Lender is entitled pursuant to relevant
loan documents (the “Lender Information”), provided that Consultant does not
disclose strategy issues or other confidential materials to Lender. However,
Consultant acknowledges that: (1) its authorization to discuss and/or provide
Lender Information to Lender is revocable at the Company’s sole discretion upon
written notice to Consultant, and (2) it shall disclose to the Company, upon
request, the nature and content of such Lender Information.

(F) Consultant acknowledges and agrees that: (1) its decisions are subject to
the authority of the Company’s officers and directors, (2) Consultant shall have
no right to act on behalf of or bind the Company without the written consent of
the Board, and (3) it shall have no control over officers, directors or policies
of the Company.

(G) Company acknowledges that Consultant, in connection with services performed
for Lender unrelated to this Agreement, may have had communications with Lender
and/or its counsel which are privileged from disclosure under applicable rules
of evidence. The Company acknowledges and agrees that such communications shall
remain privileged notwithstanding its engagement of Consultant to perform
services hereunder.

(H) The Company acknowledges that it has discussed the matters set forth in this
Section 9 with the Company’s counsel and, notwithstanding the foregoing, the
Company wishes to retain Consultant pursuant to this Agreement.

10. Miscellaneous.

(A) Amendments. This Agreement shall not be amended or modified in whole or in
part except by instrument in writing signed by a representative of the
Consultant and by a representative of the Company duly authorized for such
purpose by the Board.

(B) Assignment. This Agreement or any part thereof may not be assigned by the
Consultant other than to a subsidiary or affiliate of the Consultant.

 

4



--------------------------------------------------------------------------------

Except as herein provided, this Agreement shall not be assigned by the Company
without the prior consent in writing of the Consultant being first had and
obtained (such consent shall not be unreasonably withheld). Any attempted
assignment in violation of this Section 10(B) shall be null and void.
Notwithstanding the foregoing sentences, the Company may assign this Agreement
to any of its subsidiaries and affiliates and, upon any such assignment, this
Agreement shall be binding upon, and inure to the benefit of, the applicable
assignee and the Consultant or to any successors (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company. As used in this Section 10(B), the
“Company” shall mean the Company as hereinbefore defined and any permitted
assignee as aforesaid and any successor to the Company’s business and/or assets
as aforesaid which otherwise becomes bound by all the terms and provisions of
this Agreement, and this Agreement shall be binding upon, and inure to the
benefit of, the Company, as so defined, and the Consultant.

(C) Liability and Indemnity. The Consultant shall indemnify and save harmless
the Company, its affiliates and subsidiaries and their respective directors,
officers, members, shareholders and employees from and against all claims
whatsoever (including costs, charges and legal and other expenses reasonably
incurred in connection therewith) brought, commenced or prosecuted against any
of them for or in respect of any act, deed, matter or thing whatsoever made,
done, acquiesced in or omitted in or about or in relation to the execution of
the Consultant’s duties hereunder in any circumstance where there has been acts
constituting fraud, willful misconduct, gross negligence, or reckless disregard
of the Consultant’s duties on the part of the Consultant.

Except as set out in the next succeeding sentence, none of the Consultant, nor
any direct or indirect shareholder, director, officer, partner, employee, agent,
member, advisor or representative of the Consultant, shall be liable to the
Company or to any stockholder thereof for, and the Company shall indemnify and
save harmless the Consultant and such persons from and against all claims
whatsoever (including costs, charges and legal and other expenses reasonably
incurred in connection therewith) brought by or on behalf of the Company, any of
its stockholders or any third parties in respect of, (i) any act, omission,
negligence or default of any person employed or engaged by the Consultant in the
course of the exercise of its duties and responsibilities hereunder, (ii) any
loss occasioned by any mistake or error in judgment or any act or omission of
the Consultant made in the course of or in connection with the exercise of the
duties of the Consultant hereunder, (iii) any action or inaction arising from
good faith reliance upon the opinion or advice as to legal matters of legal
counsel or as to accounting matters of accountants selected by any of them,
which may include the legal counsel or accountants for the Company, or (iv) for
any other loss, damage or expense which may arise during or in the course of the
performance of the Consultant’s obligations, responsibilities, powers,
discretions or authorities under this Agreement. The limitations of liability
and indemnification contained in this paragraph shall not apply to the extent,
but only to the extent, that any particular loss, damage or expense is directly
attributable to the fraud, willful misconduct or gross negligence of or the
willful and material violation of applicable laws by the Consultant and any of
its directors, officers, agents, shareholders, partners or employees.

Persons entitled to be indemnified pursuant to this Section 10(C) are herein
referred to as “Indemnified Parties”.

 

5



--------------------------------------------------------------------------------

(D) Notices. All notices and other communications in connection with this
Agreement and the transactions contemplated hereunder shall be in writing and
shall be either telecopied, delivered personally, delivered by reputable
overnight courier or mailed by certified mail, return receipt requested, postage
pre-paid, to the recipient at such recipient’s address as shall from time to
time be specified by the recipient, and initially as set forth in this
Section 10(D). All such notices shall be effective and deemed received upon
delivery, if delivered by hand; three days after deposit in the mail, postage
prepaid, if mailed; or upon receipt, in the case of telecopy or sent by
overnight courier. Each notice, request, instruction or document shall bear the
date on which it is delivered or mailed. Notice may be given by attorneys on
behalf of the parties. Notices and other communications shall be addressed as
follows:

To the Company:

PetroAlgae Inc.

1901 S. Harbor City Boulevard

Suite 300

Melbourne, Florida 32901

Facsimile: (321) 723-7047

Attn: David Szostak

To the Consultant:

Nationwide Solutions Inc.

735-125 Omni Drive,

Toronto, Ontario, M1P 5A9

Canada

Facsimile: 416-877-2213

Attn: Sayan Navaratnam

(E) Enurement. This Agreement shall enure to the benefit of and be binding upon
the parties hereto, their successors and permitted assigns.

(F) Further Assurances. The Consultant and the Company shall promptly do, make,
execute or deliver, or cause to be done, made, executed or delivered, all such
further acts, documents and things as the other may reasonably require from time
to time for the purpose of giving effect to this Agreement, and shall use
reasonable efforts and take all such steps as may be reasonably within their
power to implement to the full extent the provisions of this Agreement.

(G) Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter of this Agreement. There are no
warranties, understandings, representations or agreements between the parties
hereto in connection with such subject matter except as specifically set forth
or referred to in this Agreement. This Agreement supersedes all undertakings and
agreements, whether oral or in writing, if any there be, previously entered into
by the parties hereto with respect thereto.

 

6



--------------------------------------------------------------------------------

(H) Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, such holding shall
not affect the validity of the remainder of this Agreement, the balance of which
shall continue to be binding upon the parties hereto with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement. The parties further agree that any such court is expressly authorized
to modify any such unenforceable provision of this Agreement in lieu of severing
such unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement, or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law. The parties
expressly agree that this Agreement as so modified by the court shall be binding
upon and enforceable against each of them. In any event, should one or more of
the provisions of this Agreement be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions hereof, and if such provision or provisions are not
modified as provided above, this Agreement shall be construed as if such
invalid, illegal or unenforceable provisions had never been set forth herein.

(I) Survival. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to
permit the intended preservation of such rights and obligations. Without
limiting the generality of the foregoing, Sections 1, 7, 8, 10(C) and 10(D)
shall survive the termination of this Agreement and the Consultant’s engagement
hereunder.

(J) Applicable Law. This Agreement shall be governed by, construed and enforced
in accordance with, the laws of the State of New York, without regard to any
conflict of laws principles of the State of New York which would apply the laws
of any other jurisdiction. Without limiting the generality of this
Section 10(J), in the event that a court of any jurisdiction shall hold any of
the provisions of this Agreement to be wholly or partially unenforceable for any
reason, such determination shall not bar or in any way affect either party’s
right to relief as provided for herein in the courts of any other jurisdiction;
such provisions, as they relate to each jurisdiction are, for these purposes,
severable into diverse and independent covenants.

(K) Waiver. Except as otherwise specifically provided in this Agreement, no
waiver by either party hereto of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of a similar or dissimilar provision or condition at
the same or any prior or subsequent time, nor shall the failure of or delay by
either party hereto in exercising any right, power or privilege hereunder
operate as a waiver thereof to preclude any other or further exercise thereof or
the exercise of any other such right, power or privilege.

(L) Headings. The respective sections and paragraphs of this Agreement are
intended solely for convenience, and no provision of this Agreement is to be
construed by reference to the heading of any section or paragraph.

(M) Counterparts. This Agreement may be executed in counterparts (including
counterparts by facsimile transmission) and each of such counterparts shall
constitute an original document and such counterparts, taken together, shall
constitute one and the same instrument.

 

7



--------------------------------------------------------------------------------

(N) No Third Party Beneficiaries. Nothing in this Agreement shall be deemed to
create or to grant to any persons other than the Consultant, the members of the
Company Group and the Indemnified Parties any third party beneficiary rights,
claims or causes of action of any kind or nature against either the Consultant
or the Company.

(O) Arbitration. Any dispute, controversy or claim arising out of or in
connection with or relating to this Agreement shall be determined and settled by
arbitration in New York, New York pursuant to the rules then in effect of the
American Arbitration Association by one arbitrator appointed in accordance with
those rules. Any award rendered by the arbitrator shall be final and conclusive
upon the parties and judgment thereon may be entered in any court having
jurisdiction.

[Remainder of page intentionally blank]

*        *

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Consultant and the Company have executed this Agreement
on the day and year first above written.

 

PETROALGAE INC. By:  

/s/ David Szostak

Name:   David Szostak Title:   President NATIONWIDE SOLUTIONS INC. By:  

/s/ Sayan Navaratnam

Name:   Sayan Navaratnam

Title:

  Chairman

 



--------------------------------------------------------------------------------

EXHIBIT A

Description of Services

A. General business consulting as seen fit by the Consultant

B. Formalizing reports

C. Review and assist in negotiating or preparation of:

a. Sales agreements

b. Vendor agreements

c. Business plan writing

d. Budgets

e. Business presentations

f. Finance agreements

g. Equity agreements



--------------------------------------------------------------------------------

SCHEDULE 9(A)

Engagements and Relationship

1. JMAR Technologies—Consultant

2. TrueYou (Cosmedicine)—Consultant

3. Creative Vistas, Inc.—Consultant

4. Cygnal Technologies/White Radio Corporation—Consultant

5. Thomas Equipment Corporation/Osiris Corporation—Consultant

6. PervaisIp Corporation—Consultant

7. Laurus Masterfund/Valens Offshore Fund—Consultant